     Case 2:20-cv-10550-JVS-PD Document 14 Filed 03/02/21 Page 1 of 1 Page ID #:53



1

2

3

4

5

6

7

8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10   Eulaulah D Hathaway,          )            CV 20-10550JVS(PDx)
                                   )
11                                 )
               Plaintiff,          )            ORDER OF DISMISSAL FOR
12                                 )
          v.                       )            LACK OF PROSECUTION
                                   )
13   Carhyl Camper, Jr, et al.,    )
                                   )
14                                 )
               Defendants.         )
15                                 )
      _____________________________)
16

17
           The Court having issued an Order to Show Cause re Dismissal
     for Lack of Prosecution on February 16, 2021, and no response to
18
     the Order to Show Cause having been filed, and no answer or request
19
     for default having been filed in this action as to any of the
20
     defendants,
21
           IT IS HEREBY ORDERED that this action is dismissed, without
22   prejudice, for lack of prosecution pursuant to Federal Rule of
23   Civil Procedure 41(a)(2).
24

25   DATED: March 2, 2021                     ___________________________
                                              James V. Selna
26
                                              United States District Judge

27

28
